—Order unanimously affirmed without costs. Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by William A. Wodowski, Jr. (plaintiff) when he allegedly slipped and fell on a grape in defendant’s store. Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint on the ground that defendant had no actual or constructive notice of the allegedly dangerous condition. Defendant met its initial burden (see, Van Winkle v Price Chopper Operating Co., 239 AD2d 692, 693; cf., Gebo v Jefferson Lewis Bd. of Coop. Educ. Servs., 248 AD2d 1025), and plaintiffs failed to raise an issue of fact. Contrary to plaintiffs’ contention, neither the accident schedule from defendant’s store nor defendant’s general awareness that produce might occasionally fall to the floor is sufficient to constitute constructive notice of a recurrent dangerous condition (see, Van Winkle v Price Chopper Operating Co., supra, at 693; Snyder v Golub Corp., 199 AD2d 776, 776-777, lv denied 83 NY2d 754). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Summary Judgment.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.